Citation Nr: 1429336	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to October 1981.  He also had subsequent service in the Naval Reserves until December 1988, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened the Veteran's previously denied claim of service connection for a low back disability and confirmed the previous denial. 

The Veteran provided testimony before a Decision Review Officer (DRO) in February 2008.  A transcript of that hearing has been reviewed and associated with the claims file.

In January 2012, the Board reopened the claim of service connection for a low back disability and remanded it for further development to include obtaining service records for the Veteran's periods of ACDUTRA and INACDUTRA and a VA examination and opinion.

The case was remanded by the Board again in December 2013 for compliance with the previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

A low back disability has not been shown to have had its onset during a period of ACDUTRA and is not otherwise related to a disease or injury in qualifying service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA's duty to notify the Veteran was satisfied prior to the initial rating decision through letters dated in June 2005 and March 2006 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  

Pursuant to the Board previous remand directives, the agency of original jurisdiction obtained service records regarding the Veteran's periods of ACDUTRA and INACDUTRA.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was provided a VA examination in August 2012, which is adequate for the purposes of determining service-connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that the duty to notify and duty to assist provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22) (a), (c).

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain evidentiary presumptions apply to periods of active duty.  In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306. 

There is also a presumption of service incurrence for chronic diseases including arthritis or organic disease of the nervous system, if such condition manifests to a level of 10 percent disabling or more within one year after separation from service, even if there is no evidence of such disease during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under C.F.R. § 3.303(b), the nexus element may be shown by medical or lay evidence where there is competent evidence of continuity of symptomatology for a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes, however, that presumptive periods do not apply to periods of ACDUTRA and INACCUTRA, unless the claimant has previously established veteran status for those periods by showing that he has current disability from a qualifying disease or injury in those periods.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that he started having low back pain in July 1987, during a period of ACDUTRA when he was required to set up medical facilities.  

Service treatment records (STRs) are negative for complaints of, treatment for or diagnosis of a low back disability during any period of ACDUTRA.  Notably, the annual physical examination provided in November 1987 following a period of ACDUTRA, notes a normal spine and in the accompanying report of medical history, the Veteran specifically noted that there was no recurrent back pain.

VA treatment records dated in October 1988 note that the Veteran presented with low back and leg pain that had been ongoing for approximately 2 weeks prior to the visit.  At the time of the visit, he reported that he did not recall a back strain.  The doctor diagnosed low back pain and sciatica.  

Private treatment records dated later in October 1988 also note complaints of lower left back pain into the leg.  Again, the Veteran reported that the onset of back pain was approximately 2 to 3 weeks prior to the visit.  The private physician diagnosed spinal stenosis with herniated nucleus pulposus at L4-5.

Subsequent VA and private treatment records indicate a progression of the Veteran's back condition which includes complaints of back pain and multiple surgical procedures. 

The Veteran was provided a VA examination in April 2006.  At the time of the examination, the Veteran reported back pain since 1988.  The examiner noted that MRI studies demonstrated significant spinal stenosis and noted that the neurosurgeons as well as the claimant's primary care physician had reported that the Veteran had congenital spinal stenosis.  After examination, the examiner diagnosed multiple stenoses with degenerative joint disease.  He noted that he was unsure as to "the true service connection relation of the diseases."  

At the February 2008 DRO hearing, the Veteran stated that he started having back aches during active duty between 1977 and 1981 as a result of lifting patients pursuant to his military occupation as a medical technician.  He testified that he would talk to physicians on the ship and was advised to take a muscle relaxer.  He reported that a lot of his complaints and medication use were not reported because of his occupation and availability of treatment.  He also noted the incident in 1987.  Lastly, the Veteran reported that he complained of pain in his legs during service and ACDUTRA and later discovered that the leg issues were the result of his back disability.

Following remand from the Board, the Veteran was afforded an additional VA examination in August 2012.  At the time of the examination, the Veteran stated that his low back condition started in 1987 while on duty as part of the Reserve at Camp Pendleton.  Specifically, he reported that during that time he was required to do heavy lifting and, thereafter, started having issues with his back.  

The current examiner disagreed with the April 2006 VA examiner's finding of a congenital spine condition  The current examiner stated that VA treatment notes dated in 1988 did not show a congenital condition but instead showed degenerative disc disease with a herniated disc.  He further noted that this was confirmed based on reports regarding subsequent imaging after the surgery in 1990.

The August 2012 examiner further opined that the Veteran's degenerative disc disease was less likely as not (less than 50 percent) related to, or caused by  or aggravated by his time in the service (including his active periods of duty in the reserves).  In support of this his opinion, the examiner noted that the Veteran's time on full duty showed no evidence for degenerative disc diseases.  Additionally, he reported that there was specific and clear documentation from the VA note that the onset of the Veteran's low back symptoms was just a couple of weeks prior to the clinic visits in the fall of 1988 and not from the year before in 1987 during his time at Camp Pendleton.  Moreover, the record also showed no specific service related injuries causing the symptoms.  The examiner further noted that the service physical examination in November 1987 showed no back conditions.  The examiner found that this contradicted the Veteran's assertion that the onset of the condition continued from the events from the summer of 1987.  Lastly, the examiner determined that based on the fall 1988 notes, the most likely cause of the back condition was from a "non-service injury" just a couple of weeks prior to the clinic visit.

In an addendum opinion provided in March 2014, the VA examiner opined that the Veteran's current low back condition was less likely as not (less than 50 percent) "incepted" during, or related to, or attributable to a qualifying period of active military service (AD, ACDUTRA, or INACDUTRA).  The examiner opined that active duty service treatment records did not show evidence for degenerative disc disease.  Further, the medical evidence is clear that the onset of the condition and symptoms fell during a period not related to service and especially from the 1987 time at Camp Pendleton.  The evidence did not reveal any acute injury associated with active service time causing the current low back condition.  The examiner again noted that physical examination in November 1987 showed no back condition, and this was after the event identified by the Veteran.  He concluded that if this was the inciting event with continuation of symptoms, then the November 1987 evaluation would  not have been negative.

The August 2012 VA opinion and March 2014 addendum opinion are probative in that they are definitive, based on an accurate history that took into account the Veteran's reports, and are supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the evidence reveals that the Veteran currently suffers from a low back disability, the weight of the evidence is against a link between the current disability and disease or injury during qualifying service.  

The evidence in favor of a link to service consists of the Veteran's reports during the course of his claim for benefits that he injured his back during active service or during ACDUTRA and had experienced symptoms ever since.  His reports in this regard are competent.  They lack credibility; however, as they are inconsistent with the other evidence of record, to include the Veteran's own statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran reported on multiple occasions that the onset of his back pain was in October 1988, which was not during a period of ACDUTRA.  In the Veteran's current claim of service connection, he has again reported at times that the onset of his back pain was in 1988.  He also made this assertion at the April 2006 VA examination.  In the Veteran's initial claim of service connection filed in October 1992, the Veteran reported that his back pain started between 1979 and 1981.  The first report of an injury during ACDUTRA was in his June 2006 statement.  Given the contemporaneous record and his contradictory reports, the Veteran's reports of an in-service back injury are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest or bias, or inconsistent statements).

The only other evidence on the question of nexus consists of the highly probative opinions of the August 2012 VA examiner.  Those opinions are against a link between the current disability and service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


